Order entered March 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00267-CR

                         CHRISTOPHER JAMES RYALS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause Nos. F05-18864-U

                                            ORDER
       The Court has before it appellant’s March 18, 2014 second motion for extension of time

to file appellant’s brief in which counsel complains about an incomplete record from two

hearings held November 2, 2005 and January 19, 2006. We have already adopted the trial

court’s findings that there were no hearings or transcript of hearings for either November 2, 2005

or January 19, 2006. Accordingly, to the extent appellant seeks to revisit the issue, we DENY

the motion.

       Counsel also asserts the clerk’s record does not contain “plea papers, admonishments,

plea bargain, if any, a jury waiver, or any papers signed by appellant’s attorney or the district

attorney” related to the January 19, 2006 guilty plea.
       We ORDER the Dallas County District Clerk to file, within FIFTEEN (15) DAYS from

the date of this order, either a supplemental clerk’s record that contains the plea papers related to

the January 19, 2006 guilty plea or written verification that there are no such documents in the

District Clerk’s possession.

       We GRANT the motion to the extent that we ORDER appellant to file the brief within

FORTY-FIVE (45) DAYS from the date of this order. No other extensions will be granted.


                                                      /s/     LANA MYERS
                                                              JUSTICE